   Case 3:20-cv-00553-DJN Document 1 Filed 07/20/20 Page 1 of 12 PageID# 31



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division

 Philip A. Bonnie                                              ]
   Plaintiff                                                   ]
                                                               ]       3:20-cv-00553-DJN
 v.                                                            ]
                                                               ]       JURY DEMANDED
 Equifax Information Services, LLC                             ]
 Trans Union, LLC                                              ]
 Experian Information Solutions, Inc.                          ]
 Lanier Collection Agency And Service, Inc.                    ]
 Profit Services Group, LLC
 R&B Corporation of Virginia DBA Credit Control
 Commonwealth Financial Systems, Inc
 Enhanced Recovery Co
 Collecto, Inc DBA EOS-CCA
 Verizon Virginia, Inc.
      Defendants

                                          COMPLAINT


Mr. Bonnie, by counsel, files this complaint against the above referenced Defendants for their

violation of the Fair Credit Reporting Act.


                                     PRELIMINARY STATEMENT


        1.      This is an action by a consumer seeking actual damages, statutory damages,

                and punitive damages, attorney fees and costs and for declaratory relief for

                defendants violation of The Fair Credit Reporting Act (hereinafter “FCRA”), 15

                U.S.C. §1681 et seq.




Jason M. Krumbein, Esq. VSB#43538
Counsel for Philip Bonnie.
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.673.4350 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
   Case 3:20-cv-00553-DJN Document 1 Filed 07/20/20 Page 2 of 12 PageID# 32




                         JURISDICTION, VENUE and JURY DEMAND


        2.      This court has jurisdiction, 28 U.S.C. §1331, and pursuant to the Fair Credit

                Reporting Act, 15 U.S.C. §1681p.

        3.      This is the proper venue because the plaintiff resides here, and the majority of

                the actions claimed happened within the confines of the Commonwealth of

                Virginia.

        4.      The court has personal jurisdiction over the defendants because they regularly

                transact business here, and caused tortious damages, such that they should

                expect to be hailed into court here.

        5.      TRIAL BY JURY IS DEMANDED.

                                            PARTIES


        6.      Plaintiff is a natural person and a resident of the Commonwealth of Virginia.

        7.      Plaintiff is a consumer as defined by the Fair Credit Reporting Act, 15 U.S.C.

                §1681a(b) and (c).

        8.      Equifax Information Services, LLC (hereinafter "Equifax") is a Georgia

                Limited Liability Company registered with the Virginia State Corporation

                Commission with a registered agent, and authorized to do business in the

                Commonwealth of Virginia.

        9.      Upon information and belief, Equifax is a “Consumer reporting agency that

                compiles and maintains files on consumers on a nationwide basis” as defined

                by 15 U.S.C. §1681a(p). Upon information and belief, Equifax is regularly


Jason M. Krumbein, Esq. VSB#43538
Counsel for Philip Bonnie.
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.673.4350 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
   Case 3:20-cv-00553-DJN Document 1 Filed 07/20/20 Page 3 of 12 PageID# 33



                engaged in the business of compiling and maintaining files on consumers on a

                nationwide basis for the purpose of furnishing consumer reports to third

                parties bearing on a consumer’s credit worthiness, credit standing, or credit

                capacity, each of the following regarding consumer residing nationwide:

                a. Public record information;

                b. Credit account information from persons who furnish that information

                    regularly and in the ordinary course of business.

        10.     TransUnion, LLC (hereinafter “TransUnion”) is an Illinois Limited Liability

                Company registered with the Virginia State Corporation Commission with a

                registered agent, and authorized to do business in the Commonwealth of

                Virginia.

        11.     Upon information and belief, TransUnion is a “Consumer reporting agency

                that compiles and maintains files on consumers on a nationwide basis” as

                defined by 15 U.S.C. §1681a(p). Upon information and belief, TransUnion is

                regularly engaged in the business of compiling and maintaining files on

                consumers on a nationwide basis for the purpose of furnishing consumer

                reports to third parties bearing on a consumer’s credit worthiness, credit

                standing, or credit capacity, each of the following regarding consumer residing

                nationwide:

                a. Public record information;

                b. Credit account information from persons who furnish that information

                    regularly and in the ordinary course of business.




Jason M. Krumbein, Esq. VSB#43538
Counsel for Philip Bonnie.
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.673.4350 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
   Case 3:20-cv-00553-DJN Document 1 Filed 07/20/20 Page 4 of 12 PageID# 34



        12.     Experian Information Solutions, Inc. (hereinafter “Experian”) is a corporation

                registered with the Virginia State Corporation Commission with a registered

                agent, and authorized to do business in the Commonwealth of Virginia.

        13.     Upon information and belief, Experian is a “Consumer reporting agency that

                compiles and maintains files on consumers on a nationwide basis” as defined

                by 15 U.S.C. §1681a(p). Upon information and belief, Experian is regularly

                engaged in the business of compiling and maintaining files on consumers on a

                nationwide basis for the purpose of furnishing consumer reports to third

                parties bearing on a consumer’s credit worthiness, credit standing, or credit

                capacity, each of the following regarding consumer residing nationwide:

                a. Public record information;

                b. Credit account information from persons who furnish that information

                    regularly and in the ordinary course of business.

        14.     Commonwealth Financial Systems, Inc. (hereinafter “CFS”) is a company

                headquartered in Pennsylvania, NOT registered with the Virginia State

                Corporation Commission.

        15.     Upon information and belief, CFS is a furnisher of information to Equifax,

                TranUnion and Experian.

        16.     Collecto, Inc. DBA EOS-CCA (hereinafter “Collecto”) is a company

                headquartered in Massachusetts, registered with the Virginia State

                Corporation Commission.

        17.     Upon information and belief, Collecto is a furnisher of information to

                Equifax, TranUnion and Experian.

Jason M. Krumbein, Esq. VSB#43538
Counsel for Philip Bonnie.
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.673.4350 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
   Case 3:20-cv-00553-DJN Document 1 Filed 07/20/20 Page 5 of 12 PageID# 35



        18.     Lanier Collection Agency and Service, Inc. (hereinafter “Lanier”) is a company

                headquartered in Georgia, NOT registered with the Virginia State Corporation

                Commission.

        19.     Upon information and belief, Lanier is a furnisher of information to Equifax,

                TranUnion and Experian.

        20.     Profit Services Group, LLC (hereinafter “PSG”) is a company headquartered in

                Georgia, NOT registered with the Virginia State Corporation Commission.

        21.     Upon information and belief, PSG is a furnisher of information to Equifax,

                TranUnion and Experian.

        22.     Verizon Virginia Inc. (hereinafter “Verizon”) is a company headquartered in

                Virginia, registered with the Virginia State Corporation Commission.

        23.     Upon information and belief, Verizon is a furnisher of information to Equifax,

                TranUnion and Experian.

                                            FACTS


        24.     Plaintiff is a service connected disabled US Marine who served with honor and

                distinction in the both Iraq and Afghanistan. During his time serving in the

                US Marines, plaintiff was blown up by IEDs no less than 3 times and subjected

                to attacks by hostile enemies armed with everything from rifles to rocket

                propelled grenades. Plaintiff served from 2005 until 2008, when he was

                medically retired, and received an honorable discharge.

        25.     Plaintiff is a service connected 100% disabled US Marine.

        26.     Plaintiff was out of the country from 2015 until 2019.



Jason M. Krumbein, Esq. VSB#43538
Counsel for Philip Bonnie.
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.673.4350 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
   Case 3:20-cv-00553-DJN Document 1 Filed 07/20/20 Page 6 of 12 PageID# 36



        27.     During the time plaintiff was out of the country, some unknown person opened

                a Verizon account. Plaintiff did not incur this debt. On information and belief,

                the account was opened for a Verizon Wireless account. The unknown person

                used the account for personal or household purposes.

        28.     Because plaintiff is a service connected disabled US Marine veteran, any and

                all medical expenses are paid for and properly billed to the Veterans

                Administration (“The V.A.”).

        29.     During some of plaintiff’s trips home, plaintiff incurred medical bills in a

                number of places, including but not limited to Atlanta, GA; Norfolk, VA,; and

                Virginia Beach, VA.

        30.     Each of the medical expenses either was or should have been paid by or billed

                to The Veterans Administration.

        31.     Plaintiff began shopping for new house in the US in the fall of 2019. During

                the course of investigating, the plaintiff noticed that there were medical bills

                with Lanier, Profit, Credit Control, Commonwealth Financial, Enhanced

                Recovery, Collecto, and Verizon on his credit files.

        32.     Plaintiff disputed the debts to each of the three national consumer credit

                reporting agencies, Equifax, TransUnion and Experian, in December 2019.

        33.     On information and belief, Equifax failed to forwarded all the relevant

                information to Lanier, Profit, Credit Control, Commonwealth Financial,

                Enhanced Recovery, Collecto, and Verizon or failed to do so.




Jason M. Krumbein, Esq. VSB#43538
Counsel for Philip Bonnie.
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.673.4350 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
   Case 3:20-cv-00553-DJN Document 1 Filed 07/20/20 Page 7 of 12 PageID# 37



        34.     On information and belief, TransUnion forwarded all the relevant information

                to Lanier, Profit, Credit Control, Commonwealth Financial, Enhanced

                Recovery, Collecto, and Verizon or failed to do so.

        35.     On information and belief, Equifax forwarded all the relevant information to

                Lanier, Profit, Credit Control, Commonwealth Financial, Enhanced Recovery,

                Collecto, and Verizon or failed to do so.

        36.     On information and belief, Equifax failed to have a procedure to assure

                maximum possible accuracy by allowing accounts that were not plaintiffs or

                not owed by plaintiff to remain on the credit file of plaintiff.

        37.     On information and belief, Experian failed to have a procedure to assure

                maximum possible accuracy by allowing accounts that were not plaintiffs or

                not owed by plaintiff to remain on the credit file of plaintiff.

        38.     On information and belief, TransUnion failed to have a procedure to assure

                maximum possible accuracy by allowing accounts that were not plaintiffs or

                not owed by plaintiff to remain on the credit file of plaintiff.

        39.     On information and belief, upon receipt of the dispute from Equifax, Lanier,

                Profit, Credit Control, Commonwealth Financial, Enhanced Recovery,

                Collecto, and Verizon verified that the money was owed, and failed to conduct

                a reasonable reinvestigation of the account.

        40.     On information and belief, upon receipt of the dispute from TransUnion,

                Lanier, Profit, Credit Control, Commonwealth Financial, Enhanced Recovery,

                Collecto, and Verizon verified that the money was owed, and failed to conduct

                a reasonable reinvestigation of the account.

Jason M. Krumbein, Esq. VSB#43538
Counsel for Philip Bonnie.
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.673.4350 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
   Case 3:20-cv-00553-DJN Document 1 Filed 07/20/20 Page 8 of 12 PageID# 38



        41.     On information and belief, upon receipt of the dispute from Experian, Lanier,

                Profit, Credit Control, Commonwealth Financial, Enhanced Recovery,

                Collecto, and Verizon verified that the money was owed, and failed to conduct

                a reasonable reinvestigation of the account.

        42.     On information and belief, Equifax conducted no investigation of their own,

                and parroted the information provided by Lanier, Profit, Credit Control,

                Commonwealth Financial, Enhanced Recovery, Collecto, and Verizon.

        43.     On information and belief, TransUnion conducted no investigation of their

                own, and parroted the information provided by Lanier, Profit, Credit Control,

                Commonwealth Financial, Enhanced Recovery, Collecto, and Verizon.

        44.     On information and belief, Experian conducted no investigation of their own,

                and parroted the information provided by Lanier, Profit, Credit Control,

                Commonwealth Financial, Enhanced Recovery, Collecto, and Verizon.

        45.     On information and belief, Lanier, Profit, Credit Control, Commonwealth

                Financial, Enhanced Recovery, Collecto, and Verizon failed to consider all

                relevant information provided by the consumer and consumer reporting

                agencies, because if they had been reviewing the documents, they would have

                known that the account in question was not owed by plaintiff.

        46.     On information and belief, Lanier, Profit, Credit Control, Commonwealth

                Financial, Enhanced Recovery, Collecto, and Verizon has failed to modify or

                delete the false information as, if they had done so, they would have deleted

                the false information to show that the account was not owed.




Jason M. Krumbein, Esq. VSB#43538
Counsel for Philip Bonnie.
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.673.4350 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
   Case 3:20-cv-00553-DJN Document 1 Filed 07/20/20 Page 9 of 12 PageID# 39



        47.     As a result of the actions and inactions of the defendants, the plaintiff suffered

                damages, including but not limited to mental and emotional distress, and being

                denied credit and being chilled from applying for credit.



                                     COUNT ONE:
                                 CLAIM FOR RELIEF
         AS TO LANIER, PROFIT, CREDIT CONTROL, COMMONWEALTH FINANCIAL,
                   ENHANCED RECOVERY, COLLECTO, AND VERIZON
                                  15 U.S.C. §1681s-2[b]

        48.     Plaintiff restates and re-alleges all previous paragraphs herein.

        49.     Defendants have violated 15 U.S.C. §1681s-2[b][1][A] in that they failed to

                conduct a reasonable reinvestigation of the factual inaccuracies contained in

                plaintiff's credit file.

        50.     Defendants have violated 15 U.S.C. §1681s-2[b][1][B] in that they failed to

                review all relevant information provided by Equifax, TransUnion or

                Experian.

        51.     Defendants have violated 15 U.S.C. §1681s-2[b][1][E] in that they failed to

                delete information that was inaccurate or could not be verified.

        52.     Defendants have caused injury in fact, by causing, among other effects,

                mental and emotional distress, damage to credit reputation, and resulting in

                credit damages to the plaintiff.

        53.     Defendants have done so either negligently or willfully.

        54.     Plaintiff is entitled to actual damages,, punitive damages, attorney fees and

                costs pursuant to 15 U.S.C. §1681n.




Jason M. Krumbein, Esq. VSB#43538
Counsel for Philip Bonnie.
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.673.4350 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
  Case 3:20-cv-00553-DJN Document 1 Filed 07/20/20 Page 10 of 12 PageID# 40



        55.     Alternatively, plaintiff is entitled to actual damages, attorney fees and costs

                if the violation is negligent, pursuant to 15 U.S.C. §1681o.




Jason M. Krumbein, Esq. VSB#43538
Counsel for Philip Bonnie.
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.673.4350 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
  Case 3:20-cv-00553-DJN Document 1 Filed 07/20/20 Page 11 of 12 PageID# 41



                                    COUNT TWO
                CLAIM FOR RELIEF As to Equifax, TransUnion and Experian
                                 15 U.S.C. §1681e[b]

        56.     Plaintiff restates and realleges all previous paragraphs herein.

        57.     Defendants have violated 15 U.S.C. §1681e[b] in that they failed to maintain

                a procedure to assure maximum possible accuracy.

        58.     Defendants have caused injury in fact, by causing, among other effects,

                mental and emotional distress, damage to credit reputation and resulting in

                credit damages to plaintiff.

        59.     Defendants have done so either negligently or willfully.

        60.     Plaintiff is entitled to actual damages, punitive damages, attorney fees and

                costs, pursuant to 15 U.S.C. §1681o.

        61.     Plaintiff is entitled to actual damages, attorney fees and costs, pursuant to 15

                U.S.C. §1681n.

                                    COUNT THREE
                        CLAIM FOR RELIEF As to Equifax, TransUnion.
                                   15 U.S.C. §1681i[a]

        62.     Plaintiff restates and realleges all previous paragraphs herein.

        63.     Defendants have violated 15 U.S.C. §1681i[a][1] in that they failed to conduct

                a reasonable reinvestigation of the factual inaccuracies contained in the

                plaintiff’s credit file.

        64.     Defendants have violated 15 U.S.C. §1681i[a][2] in that they failed to forward

                all relevant information to the furnisher of the information.

        65.     Defendants have violated 15 U.S.C. §1681i[a][4] in that they failed to

                consider all relevant information provided by the consumer.

Jason M. Krumbein, Esq. VSB#43538
Counsel for Philip Bonnie.
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.673.4350 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
  Case 3:20-cv-00553-DJN Document 1 Filed 07/20/20 Page 12 of 12 PageID# 42



        66.     Defendants have violated 15 U.S.C. §1681i[a][5] in that they failed to delete

                information that was inaccurate or could not be verified.

        67.     Defendants have violated 15 U.S.C. §1681i[a][5][C] in that they failed to a

                procedure to prevent the occurrence of false, inaccurate, or unverifiable

                information.

        68.     Defendants have caused injury in fact, by causing, among other effects,

                mental and emotional distress, damage to credit reputation and resulting in

                credit damages to plaintiff.

        69.     Defendants have done so either negligently or willfully.

        70.     Plaintiff is entitled to actual damages, punitive damages, attorney fees and

                costs, pursuant to 15 U.S.C. §1681o.

        71.     Plaintiff is entitled to actual damages, attorney fees and costs, pursuant to 15

                U.S.C. §1681n.

WHEREFORE, the plaintiff, by counsel moves for judgment in an amount to be determined

by a finder of fact.


                                               Philip A. Bonnie

                                                /s/ Jason M. Krumbein, Esq.
                                               Jason M. Krumbein, Esq. VSB#43538
                                               JKrumbein@KrumbeinLaw.com (e-mail)
                                               Counsel for Plaintiff
                                               1650 Willow Lawn Drive, Suite 201
                                               Richmond, VA 23230
                                               804.592.0792
                                               804.673.4350 (fax)




Jason M. Krumbein, Esq. VSB#43538
Counsel for Philip Bonnie.
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.673.4350 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
